Citation Nr: 1427305	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, depressive disorder and bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from June 1969 to November 1973.

This appeal to  the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO denied the Veteran's claim for service connection for depressive disorder not otherwise specified (NOS) with cannabis abuse, as well as a claim for  a TDIU.

While the RO characterized the Veteran's claim for service connection for an acquired psychiatric disorder as one for depressive disorder NOS only, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the psychiatric claim to encompass the various psychiatric diagnoses reflected in the record, as indicated on the title page.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic files in Virtual VA and the Veteran Benefits Management System (VBMS).  A review of the documents in Virtual VA reveals an Informal Hearing Presentation submitted by the Veteran's representative in June 2014.  Virtual VA also contains various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any records at this time.

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

The Veteran claims that his current acquired psychiatric disorder is the result of his service, specifically being dismissed from the Basic Underwater Demolition/Seal (BUDS) program, being involved in a bar fight and being administrative discharged from the Navy.  Service treatment records reflect an impression of transient situational personality disturbance in May 1973 and an impression of a mild concussion following a blow to the head in July 1973.  The post-service clinical evidence reflects various psychiatric diagnoses, including PTSD, depression, and anxiety.

A VA examiner, in a November 2009 opinion, found that the Veteran met the diagnostic criteria for depressive disorder NOS.  The examiner opined that the Veteran's depressive disorder "was not the same" as the mental health issues identified during his active duty service, namely transient situational personality disturbance, which had been associated with the Veteran's family problems, and that he did not seek post-service mental health treatment until 2008.  However, this opinion was not stated to the required degree of certainty and contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Subsequently, the report of a  January 2010 psychological evaluation from Dr. W. A., a private psychologist, was submitted which reflects diagnoses of PTSD and bipolar disorder NOS; however, no etiological opinion was provided.  The record therefore contains no probative opinion with respect to the  Veteran's claimed acquired psychiatric disorder.  In light of the deficiencies detailed above, a new VA examination should be conducted to obtain information as to the  nature and etiology of the Veteran's current psychiatric disability(ies).

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Additionally, on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his acquired psychiatric disorder.  In this regard, the Board notes that the Veteran may receive both private and VA treatment.  Thereafter, the AOJ should undertake  appropriate action to obtain all identified records, to include those from the Lecanto Community Based Outpatient Clinic dated from September 2009 to the present.

Finally, the Board notes that the Veteran has alleged being unemployable due to a mental disorder and the pending claim for service connection for an acquired psychiatric disorder may affect his eligibility for a TDIU.  The Veteran does not currently meet the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(b) (2013).  However, as resolution of the psychiatric claim being developed  potentially, result in eligibility for a schedular TDIU, the matters are inextricably intertwined.  ,See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim, at this juncture would premature.  As adjudication of the TDIU claim is being deferred pending completion of the requested actions, this claim is being remanded, as well.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his acquired psychiatric disorder.  Thereafter, undertake appropriate action to obtain all identified records, to include those from the Lecanto Community Based Outpatient Clinic dated from September 2009 to the present should be obtained.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After completing the above development and all outstanding records and/or responses from contacted entities have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders, by a by a psychologist or psychiatrist, to obtain information as to the  nature and etiology of current  acquired psychiatric disorder.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file,  must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.
Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner should identify all such disorders that have been present at any time since April 2009.

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should explain how such criteria are met, to include  identification of the stressor that supports such diagnosis.  In this regard, the examiner is advised that the Veteran did not serve in Vietnam.   

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service.  The examiner should specifically comment on the impression of transient situational personality disturbance made in May 1973 and a mild concussion following blow to the head in July 1973.

(D)  The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder) within one year of his November 1973 service discharge, i.e., by November 1974.  If so, the examiner should describe the manifestations of the disorder at that time.

In offering each opinion, the examiner must consider and discuss all pertinent medical and lay evidence,  to include the Veteran's assertions  regarding the onset and continuity of psychiatric symptoms.  .  Complete,  clearly stated ration r, The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the  claim for service connection on appeal, then the claim for a TDIU, in light of all pertinent all pertinent evidence.

4.   If any claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford them an appropriate period of time for response before the claims file is returned to the Board.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits sought should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2013).



